DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Priority
This application was filed May 21, 2020 (published as US 20200392153) and claims priority to U.S. Provisional Application 62/851,875, filed May 23, 2019.
Note that International Application PCT/US2020/033955 (published as WO 2020237025) was also filed May 21, 2020 and is substantially identical to the instant application.

Preliminary Claim Amendment
Applicants amended claims dated 01 September 2020 have been entered into the record.  
Claims 1-5, 10, 17-19, 23, 25, 27, 29, 30, 35, 41, 43, 45-47, 49-57, 61-63, 65, 66, 68, 69, 71, 73, 74, 77, 79, 83, 84, 87, 89, 91, 94, 95, 98, 106, 112, 119, and 120 are pending.
Claims 6-9, 11-16, 20-22, 24, 26, 28, 31-34, 36-40, 42, 44, 48, 58-60, 64, 67, 70, 72, 75, 76, 78, 80-82, 85, 86, 88, 90, 92, 93, 96, 97, 99-105, 107-111, 113-118 and 121-167 were cancelled by the Applicant.

Information Disclosure Statement
No IDS has been filed as of the date of preparation of this paper.
See MPEP 609 as to requirements for the filing of IDS’s.

Examiner’s Response to Amendment
A search of the claimed invention has been carried out. The claims are allowable over the prior art.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not referred to below are included as technical background.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to novel oxindole compounds according to the Markush genus of formula I shown below and independent claim 106 lists novel species of compounds which appear to fall into the scope of the claim 1 genus.  

    PNG
    media_image1.png
    188
    217
    media_image1.png
    Greyscale

	In formula I, the “Hy” moiety must comprise an aromatic bicyclic heterocyle according to the following formula:

    PNG
    media_image2.png
    242
    486
    media_image2.png
    Greyscale

	Further, one of the “B” and “E” moieties attached to the exocyclic double bond must be a heterocyclic moiety according to formula “G”:

    PNG
    media_image3.png
    116
    480
    media_image3.png
    Greyscale

The prior art does not reasonably provide teachings, suggestions or any other reasons that would lead one of ordinary skill in the art to provide for any compounds with the required combination of structural features.
Substituted oxindole compounds having structural features in common with those of the instant claims are known in the prior art.  See, for example the references US 6307056, US 20140275033, US 20140275076, WO2020070332 and WO2020070331 which teach related oxindole compounds with similar functional utilities.  These references are representative of the closest prior art.  The references, and the prior art as a whole, do not teach or suggest the required combination of structural features that would lead a skilled artisan to the instant invention.  In particular, the present claims all require a compound having a bicyclic “Hy” moiety according to the formula of claim 1 and none of the references disclose or suggest such a moiety attached to the 6-membered aromatic ring of any of the disclosed oxindole or aza-oxindole compounds either alone or in combination with the other required features of the claimed compounds.  For example US 20140275076 teaches a genus of oxindole compounds having a heterocyclic moiety of different structure in this position, see the abstract and the examples in table 4 page 40, etc.  Example 4 is shown below:

    PNG
    media_image4.png
    240
    554
    media_image4.png
    Greyscale

Compare this to the related compound listed in claim 106:

    PNG
    media_image5.png
    309
    359
    media_image5.png
    Greyscale

The compounds differ only in the identity of the heterocyclic moiety attached to benzene ring of the oxindole moiety.  The generic teachings of the reference do not encompass an instant “Hy” bicyclic moiety and there is no reason as to why such a moiety would be attached to the benzene ring instead of one of those suggested by the reference and no reason to expect a successful result in making such an exchange.
All of the dependent claims require a compound according to independent claim 1 and are allowable over the prior art for the same reasons. 
Claims 119-120 are methods of use which relate directly to the demonstrated functional utility of the compounds as inhibitors of the HPK1 enzyme.  This molecular target is described in the art as being relevant in several clinical utilities, see for example Shui (Nature Immunology 2007, 8, 84–91) and Sawasdikosol (Immunol Res, 2012, 54, 262-265).
The instant claims are allowable for at least these reasons.

Conclusion
	Claims 1-5, 10, 17-19, 23, 25, 27, 29, 30, 35, 41, 43, 45-47, 49-57, 61-63, 65, 66, 68, 69, 71, 73, 74, 77, 79, 83, 84, 87, 89, 91, 94, 95, 98, 106, 112, 119, and 120 (renumbered claims 1-53) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625